Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al U.S. Patent 6,402,642 in view of Tulipani et al US 2001/0034274.
Eden et al discloses a game and method (see title) comprising providing a field of play (10, 12) having first and second goal nets (16) (see Fig. 1); a first goal area proximate the first goal net (semicircular line) (Fig. 3); a second goal area proximate the second goal net (opposite side), a game ball (22) (col. 2, line 29); a safety zone marking (14) adjacent a perimeter of the field of play (10, 12).  It is noted that Eden et al fails to specifically disclose first and second goal pad inside 
As for the specific rules of play such as 7 players (1 goalie and 6 players) vs 6 players (1 goalie and 5 players in Eden et al) on the field of play, items wearing by the players; such general rules are considered obvious variation of normal rules and it would have been a matter of design choice to set any suitable rule(s) to adapt to any particular game.
Claims 2 and 3, Eden et al shows a barrier/ dasher board/fence (15).
Claim 4, Eden et al shows the field of play as a hockey rink design.
Claims 5-8, these rules are also considered obvious variation of normal rules and it would have been a matter of design choice to set any suitable rules(s) to adapt to any particular game.
Claim 9, sections (b) to (e) have been addressed in the above explanations for claims 1-3.  As for section (a) of claim 9, the recited dimensions are within the range of the playing surface of Eden et al (see col. 2, lines 44-49).
Claim 10 recites additional rules which are obvious variation of normal rules and it would have been a matter of design choice to set any suitable rules to adapt to any particular game. 
In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 12 and 13, it is noted that the goal area of Eden et al is not a modified half hexagon shape and with the dimensions as claimed.  However, the difference in the shape or configuration of the goal area is also considered an obvious choice of design to one of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed goal area was significant.  In re Dailey, 149 USPQ 47 (CCPA 1966). As for the specific dimensions, as explained above, it has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., goal pad can be padded material as disclosed in para 0028) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Furthermore, in response to Applicant’s argument that the base portion or pad 16 of Tulipani et al “is not within the claimed goal area (108) as shown below in reference to partially reproduced Fig. 1…” on page 7 of the Amendment dated 11/18/2021, again the although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, and the combination of Eden U.S. Patent 6,402,642 and Tulipani et al clearly met the claimed invention.  Fig. 1 of Tulipani et al clearly the base portion or pad (16) is certainly within the goal area; and although the specification of the present application does not show the pad 118 in the goal net 120, the limitations “a first goal pad inside the first goal area and proximate the first goal net” and “a second goal area proximate the second goal area and proximate the second goal net” do not preclude the pad as being in the goal net.  Fig. 1 of Tulipani et al clearly shows the front portion base portion or pad (16) extending beyond the goal net is clearly met the limitation “inside the first goal area and proximate the first goal net” as claimed.
	In response to Applicant’s argument regarding the rearrangement of parts on page 8 of the Amendment, the explanation for the “specific rules of play” does not rely upon the reasoning of the rearrangement of parts as alleged by the Applicant.  The rules of play can arbitrarily be set and/or changed by any particular user at any time.  For example, a group of players can change or set a new set of rules based on the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711